58 N.Y.2d 684 (1982)
Board of Education of Tri-Valley Central School District at Grahamsville, Respondent,
v.
Celotex Corporation et al., Defendants, and Perkins & Will, Appellant.
Court of Appeals of the State of New York.
Decided November 18, 1982.
Donald D. Brown, Jr., for appellant.
Michael R. Gottlieb for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, and question certified answered in the negative for reasons stated in the memorandum at the Appellate Division (88 AD2d 713).